Citation Nr: 1635027	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.

In a September 2015 statement, the Veteran requested to reopen a claim of service connection for a psychiatric disability, to include PTSD.  As the claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking service connection for a psychiatric disability, to include PTSD; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal may be by the appellant or by his/her representative, and is effective when received.  38 C.F.R. § 20.204(a)(b)(3).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

In July 2015, the Board received correspondence signed by the Veteran stating that he "desire[d] to withdraw his claim for compensation" since he was "a lot better" and wanted to "let another Veteran get the help that [he] got from the V.A."  Inasmuch as the Veteran has withdrawn his appeal in this matter, there is no allegation of error of fact or law remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and this appeal must be dismissed.


ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, is dismissed.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


